DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-3, 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US 2016/0157218) in view of Wang (US 2018/0091272).

2.	As per claim 1, Nam teaches a method for performing precoding in a base station, wherein the antenna array of the base station is divided into a plurality of panels, each panel corresponding to a plurality of ports to serve multiple users, the method comprising steps of: A. transmitting a channel status information CSI reference signal to a UE to request the UE to report status-related information of respective panels (Nam, ¶0004 0012);
Want teaches B. acquiring, based on first feedback information from the UE, the status-related information of the respective panels whose status-related information has 

3.	Claims 6 and 13 are similarly analyzed as claim 1 for obviousness reason discussed above.

4.	As per claim 2, Nam in view of Want teaches the method according to claim 1, wherein the step C comprises steps of:- calculating, based on channels from the UE to the respective panels, decoupling matrices and beamforming matrices corresponding to the respective panels (Wang, ¶0028 0045); and performing precoding to the respective panels (Wang, ¶0033 0012).

5.	Claims 7 and 14 are similarly analyzed as claim 2 for obviousness reason discussed above.

6.	As per claim 3, Nam in view of Want teaches the method according to claim 1, wherein the base station applies specific indicators to identify the respective panels, and the method further comprises steps of: transmitting CSI configuration information to the UE so as to configure, in the UE, the indicators corresponding to the respective panels (Wang, ¶0031).


Allowable Subject Matter
7.	Claims 4-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 8.	Claims 8-12 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637